DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 6, 2021 has been entered.

Claim Objections
Claim 17 is objected to because of the following informalities: The Examiner believes that newly added claim was meant to be dependent upon claim 1, but as currently written, is written as an independent claim.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-12, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaura et al (US 2009/0206828; hereinafter “Yamaura”) in view of Ide (US 2010/0131176) and further in view of Kawase (US 2014/0347040).
Regarding claim 1: Yamaura teaches a diagnostic apparatus for a rotational angle sensor that outputs two correlated signals, corresponding to a rotational angle (Abstract; failure detection apparatus using two signals corresponding to rotational angle of a sensor), wherein the diagnostic apparatus diagnoses whether or not a failure has occurred in the rotational angle sensor based on whether or not a numerical value obtained from the two correlated signals (element S103 in Fig. 7; ¶57; failure detection from finding sum value of squares obtained from two signals) is within a predetermined range including a reference value obtained from the two correlated signals beforehand (¶57, 83; upper-side and lower-side tolerances, which would include a reference value, which is determined as an ideal value of sum of squares).
Yamaura teaches the apparatus and elements of claim 1 but does not explicitly teach:

Ide teaches:
the reference value is obtained during a learning process (Fig. 8), during which multiple values of the reference value are measured, the multiple values including a lowermost value and an uppermost value, the lowermost value and the uppermost value defining the predetermined range (¶55, 58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Ide with the invention of Yamaura in order to provide a better estimate of the range in order to provide an improved accuracy of failure diagnosis.
Kawase teaches:
wherein the reference value is obtained at each predetermined angle (¶137, Fig. 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Kawase with the invention of Yamaura in order to provide a better estimate of the range in order to provide an improved accuracy of failure diagnosis.

Yamaura teaches:
Regarding claim 2: wherein the two correlated signals are a sine wave signal and a cosine wave signal (¶57).
Regarding claim 3: wherein each of the reference value and the numerical value is a sum of squares of the sine and cosine wave signals (¶57).

Regarding claim 5: wherein the predetermined range has a width that is a predetermined ratio of the reference value (¶57; range/threshold based on reference value, thus the width of a predetermined range is defined).
Regarding claim 6: wherein the diagnostic apparatus diagnoses that the rotational angle sensor is normal when the numerical value is within the predetermined range, whereas the diagnostic apparatus diagnoses that a failure has occurred in the rotational angle sensor when the numerical value is out of the predetermined range (¶57).
Regarding claim 7: wherein the rotational angle sensor measures a rotational angle of a control shaft or an actuator of a variable compression ratio mechanism that makes a compression ratio of an internal combustion engine variable (Fig. 1; ¶35, 57).
Regarding claim 8: wherein the rotational angle sensor is a resolver comprising a rotor that rotates integrally with a rotating body, and a stator with one phase of an exciting coil and two phases of output coils (Fig. 1; ¶57).

Regarding claim 9: Yamaura teaches a diagnostic method of a rotational angle sensor (Abstract; failure detection apparatus using two signals corresponding to rotational angle of a sensor), comprising the steps of: obtaining, by a diagnostic 
Yamaura teaches the method and elements of claim 9 but does not explicitly teach:
the reference value is obtained during a learning process, during which multiple values of the reference value are measured, the multiple values including a lowermost value and an uppermost value, the lowermost value and the uppermost value defining the predetermined range; and wherein the reference value is obtained at each predetermined angle
Ide teaches:
the reference value is obtained during a learning process (Fig. 8), during which multiple values of the reference value are measured, the multiple values including a lowermost value and an uppermost value, the lowermost value and the uppermost value defining the predetermined range (¶55, 58).

Kawase teaches:
wherein the reference value is obtained at each predetermined angle (¶137, Fig. 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Kawase with the invention of Yamaura in order to provide better accuracy given the predetermined angle.

Yamaura teaches:
Regarding claim 10: wherein the two signals are a sine wave signal and a cosine wave signal (¶57).
Regarding claim 11: wherein each of the reference value and the numerical value is a sum of squares of the sine and cosine wave signals (¶57).

Regarding claim 12: Yamaura teaches a control apparatus (element 18 in Fig. 1; ¶35) for an actuator that rotates a rotating body (element 17 in Fig. 1; ¶35), the control apparatus controlling the actuator so that an output value of a rotational angle sensor that outputs two correlated signals, corresponding to a rotational angle of the rotating body, converges to a target angle (Abstract; failure detection apparatus using two signals corresponding to rotational angle of a sensor), wherein the control apparatus diagnoses whether or not a failure has occurred in the rotational angle sensor 
Yamaura teaches the apparatus and elements of claim 12 but does not explicitly teach:
the reference value is obtained during a learning process, during which multiple values of the reference value are measured, the multiple values including a lowermost value and an uppermost value, the lowermost value and the uppermost value defining the predetermined range; and wherein the reference value is obtained at each predetermined angle
Ide teaches:
the reference value is obtained during a learning process (Fig. 8), during which multiple values of the reference value are measured, the multiple values including a lowermost value and an uppermost value, the lowermost value and the uppermost value defining the predetermined range (¶55, 58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Ide with the invention of Yamaura in order to provide accuracy.
Kawase teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Kawase with the invention of Yamaura in order to provide better accuracy given the predetermined angle.

Yamaura teaches:
Regarding claim 14: wherein the control apparatus shifts an output value of the rotational angle sensor into the predetermined range at a freely chosen timing when the control apparatus diagnoses that a failure has occurred in the rotational angle sensor (¶57).

Kawase teaches:
Regarding claim 17: wherein the reference value is obtained at each predetermined angle during a learning process, such that the reference value is variable based on the angle (¶57; reference value based on each predetermined angle).


Claims 13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaura et al (US 2009/0206828) in view of Ide (US 2010/0131176) and Kawase (US 2014/0347040) and further in view of Shinozaki et al (US 2016/0252022; hereinafter “Shinozaki”).

wherein the control apparatus switches the actuator to a fail-safe operation when the control apparatus diagnoses that a failure has occurred in the rotational angle sensor.
Shinozaki teaches:
Regarding claim 13: wherein the control apparatus switches the actuator to a fail-safe operation when the control apparatus diagnoses that a failure has occurred in the rotational angle sensor (¶112-114).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Shinozaki with the invention of Yamaura in order to initiate a fail-safe operation upon detection of a failure.

Regarding claims 15 and 16, Yamaura in view of Ide and Kawase teaches the apparatus of claim 12 but does not explicitly teach:
wherein the rotating body is a control shaft of a variable compression ratio mechanism that makes a compression ratio of an internal combustion engine variable; and wherein the reference value is obtained in an operation range of a stopper mechanism that restricts rotation to a low compression ratio side and to a high compression ratio side of the control shaft.
Shinozaki teaches:
Regarding claim 15: wherein the rotating body is a control shaft of a variable compression ratio mechanism that makes a compression ratio of an internal combustion 
Regarding claim 16: wherein the reference value is obtained in an operation range of a stopper mechanism that restricts rotation to a low compression ratio side and to a high compression ratio side of the control shaft (¶122; stopper position defining variable range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Shinozaki with the invention of Yamaura in order to specify a failed sensor based on a change in learning value over time.

Response to Arguments
Applicant’s amendments and arguments with respect to claims 1-3 and 5-17 have been considered but are moot because the arguments do not apply to the new grounds of rejection being used in the current rejection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY A DELOZIER whose telephone number is (571)272-5290.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMY A DELOZIER/Examiner, Art Unit 2857                                                                                                                                                                                                        
/REGIS J BETSCH/Primary Examiner, Art Unit 2857